Buchanan, Ch. J.
delivered the opinion of the Court.
The only question in this, case arises upon the construction of the will of John Siemer, deceased, admitted to probate and recorded in the Orphans Court of Baltimore county.
And that question is, whether hy the terms of the will, Gesche Warneken, the person therein named, now Gesche Siemer, on the death of the testator in this State, unmarried and without issue, (which is admitted,) became en*105titled as residuary legatee, to the whole of his personal property left by him in this State, at his death, after the payment of his debts, and the charges and expenses incident to the administration. The testator, after reciting in his will, (which was executed in Germany,) his intention to depart in a few days for America, for the purpose of seeking his fortune, devises, in the event of his dying unmarried in a foreign country, a small cottage byname, to Gesche Warneken, whom he constitutes in terms “his sole heiress; and after directing the payment by her and her father, of a sum of money bequeathed as a legacy to others named in the will, devises the turf moor belonging to his place, to Christopher Eggers.
The will having been admitted to probate and record, without appeal, and there being no question presented by the record in this case upon that subject, the only inquiry to which our attention is called, is, what was the intention of the testator, in the use of the terms “ sole heiress;” and whether the terms used, are such, as to be sufficient to effectuate that intention, that being the only matter involved in the decision appealed from. Thus restricted, the whole case lies within a very narrow compass.
There is nothing to show, that the testator owned any property any where, other than that disposed of in his will, at the time of making it; and looking to the circumstances under which the will was made, would lead to the conclusion, that he had no other, and made his will, with a view of guarding against casualties, and of securing all he had, to those for whom he felt the most lively interest, and from whom he was soon to part.
The will informs us, that in a few days he was about to leave his “native country, for a foreign and a distant land, for the purpose of seeking his fortune; and when, at such a juncture, he deemed it necessary to make a will at all, it is not to be presumed that he would have left behind him any of his property undisposed of; and if he did make an eventual disposition of all he had at that time, (and there is na*106thing appearing to the contrary,) the provision in his will, constituting Gesche Warnehen his sole heiress,” was perfectly nugatory, unless he had an eye to future acquisitions, which he intended for her benefit, “ in case he should (in the language of the will) die unmarried in a foreign country;” and the introduction of that condition in his will, of his dying unmarried in a foreign country, shows that he looked to acquisitions in a foreign country, which he intended should go to her, in the event of his dying abroad and unmarried ; if, by his will, he did dispose of all the property he had at that time in Germany, otherwise, in no event, could there have been any thing for the provision constituting her his “ sole heiress,” to operate upon. Nothing in Germany, all he had there, being already disposed of; and if he married, or returned to Germany, and did not die in a foreign country, she was to take nothing under the will. Yet he certainly did intend, that provision should operate upon something, in the event of his dying abroad and unmarried ; and the will, reciting that he was about to depart for America, for the purpose of seeking his fortune, instructs us, that he calculated on acquiring property here. But it is not material, in the construction of the will, whether the testator had, or had not any other property at the time, than that mentioned in it. He could not have intended to apply the provision constituting Gesche Warnehen “ his sole heiress,” to that which had before been given to her, nor to that which was given to another ; but must have intended it to operate upon what was not otherwise disposed of. The occasion of his making his will, and the very terms of it sufficiently show, that he meant to dispose of the whole of his property of whatsoever kind it might be, and did not intend to die intestate of any part of it, whether in Germany, or acquired in a foreign country, for which he was about to departió seek his fortune ; and there is nothing to raise the slightest supposition, that he had not acquisitions made abroad, equally in contemplation with any property in Germany. He was going from his country and, *107his friends, and made Ms will, with a view of providing for the contingency of his dying among strangers, which shows that he meant to leave nothing undisposed of; and that with the emphatic terms used, “ sole heiress,” evinces the intention, that Gesche Warneken, who seems to have been the peculiar object of his bounty, should take whatsoever he might leave, and not otherwise disposed of by his will, in the specified event of his dying unmarried in a foreign country ; and we think the terms used, by which the intention is manifested, are sufficient to effectuate that intention, and to entitle Gesche Warneken to the whole of the personal property left at his death in this State, after the payment of his debts, and other proper charges. Not indeed as heiress, for taking under the will, she could not, if it was real property to be affected by it, take in that capacity, but by purchase, as a legatee. The constituting her “ sole heiress,” being in effect, to give her every thing he had; and in relation to personal property, equivalent to a bequest of all he possessed. It is an expression of his will, that she should have the whole of his estate in the event specified, in any capacity in which she could take it, either as devisee or legatee : as much so, as if he had said my will is, Gesche Warneken shall take, (or have) the whole of my estate, in case I should die unmarried in a foreign country, which would clearly carry the property in controversy, there being no set form of words necessary; and it is enough if the words used sufficiently manifested the meaning and will of the testator.
DJ5CKT5E Ai’J'IKMED.